                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11        JOSEPH N. MAIOLA,                                  Case No. 19-cv-05946-LB
                                  12                        Plaintiff,
Northern District of California
 United States District Court




                                                                                               ORDER TRANSFERRING CASE TO
                                  13                   v.                                      THE DISTRICT OF MARYLAND
                                  14        GREATER BALTIMORE MEDICAL                          Re: ECF No. 1
                                            CENTER,
                                  15
                                                            Defendant.
                                  16

                                  17                                             INTRODUCTION

                                  18         Plaintiff Joseph Maiola, who lives in Yuma, Arizona and is representing himself, sued the

                                  19   Greater Baltimore Medical Center, which is located in Maryland, claiming that in 1978, there was

                                  20   a “premeditated switch of a newborn baby at GBMC with another newborn,” causing him (the

                                  21   baby’s father) and his family severe emotional distress.1 All events took place in the District of

                                  22   Maryland. The Center is located in Towson, Maryland.2

                                  23         Venue thus is not in the Northern District of California and instead is in the District of

                                  24   Maryland.

                                  25

                                  26   1
                                        Compl. – ECF No. 1 at 7. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  27   citations are to the ECF-generated page numbers at the top of documents. GBMC is the acronym that
                                       Mr. Maiola uses for the Center. Id. at 6.
                                  28   2
                                           Id. at 1.

                                       ORDER – No. 19-cv-05946-LB
                                   1         “A civil action may be brought in — (1) a judicial district in which any defendant resides, if all

                                   2   defendants are residents of the state in which the district is located; (2) a judicial district in which a

                                   3   substantial part of the events or omissions giving rise to the claim occurred, or a substantial part of

                                   4   property that is the subject of the action is situated; or (3) if there is no district in which an action

                                   5   may otherwise be brought as provided in this section, any judicial district in which any defendant

                                   6   is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

                                   7         If venue is improper, the court may either dismiss the case without prejudice, or if it is in the

                                   8   “interest of justice,” transfer the case “to any district or division in which it could have been

                                   9   brought.” 28 U.S.C. § 1406(a); In re Hall, Bayoutree Assocs., Ltd., 939 F.2d 802, 804 (9th Cir.

                                  10   1991). Ordinarily, the interest of justice requires transferring the case to a proper venue rather than

                                  11   dismissing the case. See Baeta v. Sonchik, 273 F.3d 1261, 1264–65 (9th Cir. 2001).

                                  12         The court issued an order to cause to the plaintiff to give him an opportunity to show cause by
Northern District of California
 United States District Court




                                  13   why the court should not transfer his case to the District of Maryland for lack of venue.3 The

                                  14   plaintiff responded with reasons including bias, travel time, emotional distress, and convenience,

                                  15   among others.5 These do not affect venue or the court’s lack of personal jurisdiction over the

                                  16   Center.

                                  17         Because venue is not in the Northern District, the court transfers the case to the District of

                                  18   Maryland. The court attaches its earlier screening order, which distills the facts and cites the

                                  19   relevant case law.

                                  20         IT IS SO ORDERED.

                                  21         Dated: December 9, 2019

                                  22                                                       ______________________________________
                                                                                           LAUREL BEELER
                                  23                                                       United States Magistrate Judge
                                  24

                                  25

                                  26
                                       3
                                  27    Order – ECF No. 11 (order to respond by November 4); Order – ECF No. 16 (extending deadline to
                                       December 3)
                                  28   5
                                           Screening Order Answer – ECF No. 18 at 2.

                                       ORDER – No. 19-cv-05946-LB                           2
